1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 KIEWIT NEW MEXICO CO., f/k/a
 8 TWIN MOUNTAIN
 9 CONSTRUCTION II COMPANY,

10          Plaintiff-Appellant,

11 v.                                                                    No. 29,796

12 R. BURRELL DAY, d/b/a
13 R. BURRELL DAY LIMITED,

14          Defendant-Appellee.

15 APPEAL FROM THE DISTRICT COURT OF UNION COUNTY
16 John M. Patersnoster, District Judge

17 Jeffrey A. Dahl
18 Albuquerque, NM

19 for Appellant

20 Gary D. Alsup
21 Clayton, NM

22 for Appellee


23                                 MEMORANDUM OPINION
 1 BUSTAMANTE, Judge.

 2        Kiewit New Mexico Co. (Plaintiff) appeals from the denial of its request for an

 3 award of attorney fees. We issued a notice of proposed summary disposition,

 4 proposing to affirm. Plaintiff has filed a memorandum in opposition and Defendant

 5 has filed a memorandum in support. After due consideration, we remain unpersuaded

 6 that the district court erred. We therefore affirm.

 7        We review the district court’s ruling for abuse of discretion. See Aspen

 8 Landscaping, Inc. v. Longford Homes of N.M., Inc., 2004-NMCA-063, ¶ 21, 135 N.M.

 9 607, 92 P.3d 53 (“A trial court’s determination concerning an award of attorney fees

10 is reviewed only for abuse of discretion.”). “A trial court abuses its discretion when

11 its decision is contrary to logic and reason.”               Stansell v. NM Lottery,

12 2009-NMCA-062, ¶ 14, 146 N.M. 417, 211 P.3d 214 (internal quotation marks

13 omitted).

14        Plaintiff’s claim is based on contract language specifying that in the event of

15 litigation, the “prevailing party” is entitled to reasonable attorney fees and costs. [DS

16 2]   In relatively complex cases such as this, involving numerous claims and

17 counterclaims, the identity of the prevailing party, if any, is typically to be determined

18 by evaluating the extent to which each of the parties prevailed on their various claims


                                               2
 1 and counterclaims. See Aspen Landscaping, 2004-NMCA-063, ¶ 24 (observing that

 2 where more complex litigation involving multiple claims and counterclaims is

 3 involved, the manner in which all of the claims by both sides were resolved is taken

 4 into consideration in order to evaluate which party, if any, should be designated the

 5 prevailing party).

 6        To briefly summarize, the underlying litigation involved a dispute over a

 7 mineral lease. [DS 1] Plaintiff claimed that Defendant had breached the contract or

 8 was unjustly enriched. [DS 1] Defendant counterclaimed, asserting that Plaintiff had

 9 also breached the contract and/or had been unjustly enriched. [DS 1] The claims were

10 sufficiently complex that a five-day trial ensued. [DS 2] Ultimately, the jury found

11 in Plaintiff’s favor with respect to its claims for breach of contract and/or unjust

12 enrichment, and awarded approximately $45,500 to Plaintiff. [DS 2] The jury also

13 found in Defendant’s favor with respect to its counterclaim, and awarded

14 approximately $36,500 to Defendant. [DS 2]

15        Accordingly, we are presented with a scenario in which Plaintiff prevailed on

16 one claim, and Defendant prevailed on one counterclaim.          Although Plaintiff

17 recovered approximately $9,000 more than Defendant, the district court could

18 reasonably have determined that the degree of success achieved by each party was


                                             3
 1 similar. Under such circumstances, we remain of the opinion that the district court did

 2 not abuse its discretion in determining that neither Plaintiff nor Defendant was the

 3 prevailing party. See Hedicke v. Gunville, 2003-NMCA-032, ¶ 28, 133 N.M. 335, 62

 4 P.3d 1217 (“[I]f each party prevails on one claim and loses on one claim, the trial

 5 court could and may conclude that neither is ultimately a prevailing party[.]”).

 6        In its memorandum in opposition, we understand Plaintiff to contend that the

 7 district court abused its discretion by “arbitrarily” determining, “[i]n conclusory

 8 language,” that neither party prevailed, without having determined “the relative status

 9 of the claims raised by each party and the disposition of such claims” below. [MIO

10 1-2] However, we are aware of no authority, and Plaintiff has cited none, to suggest

11 that the district court was required to enter a comprehensive written explanation for

12 its ruling. To the contrary, insofar as the court’s determination was rendered on the

13 parties’ cross-motions, [RP 352] our rules suggest that no such requirement should

14 apply. See generally Rule 1-052(A) NMRA (providing that findings and conclusions

15 are unnecessary with respect to decisions on motions). Under the circumstances, we

16 have no reason to believe that the district court failed to consider the manner in which

17 the parties’ claims were resolved or otherwise arrived at its decision arbitrarily. See

18 generally Robertson v. McGregor, 2004-NMCA-056, ¶ 25, 135 N.M. 641, 92 P.3d


                                              4
 1 653 (“[W]e will not presume error.”). We therefore reject Plaintiff’s uncharitable

 2 characterization of the district court’s ruling below.

 3        Plaintiff further argues that it should have been designated the prevailing party

 4 because it recovered the full amount that it sought on its only claim, whereas

 5 Defendant only recovered a portion of the total amount sought on one of two

 6 counterclaims advanced. [MIO 2-4] Thus, Plaintiff contends that it achieved a greater

 7 degree of success. [MIO 5] However, this is not the only logical or reasonable view

 8 of the matter. See generally Mayeux v. Winder, 2006-NMCA-028, ¶ 43, 139 N.M.

 9 235, 131 P.3d 85(filed 2005). (“[W]here a trial court must exercise discretion in

10 deciding between two possible rulings, either of which would be reasonable, we will

11 not reverse the court’s decision.”). As we previously observed, it is equally accurate

12 to characterize the ultimate disposition of the underlying matter as relatively balanced,

13 insofar as both Plaintiff and Defendant prevailed on one claim against the other, and

14 both Plaintiff and Defendant recovered relatively similar monetary awards. The fact

15 that Defendant did not prevail on all of his claims, or recover the total amount that

16 Defendant sought, is not controlling. If Defendant had achieved such total success on

17 his claims, the outcome of the litigation would arguably have been far less balanced

18 than it is under the circumstances presented.


                                               5
 1        Plaintiff contends that this case should be analogized to Hedicke, and the

 2 district court’s ruling reversed on that basis. [MIO 3] Once again, we disagree. In

 3 Hedicke, one party “came away . . . with nothing that they asked for in their

 4 complaint,” while the other successfully defended against all of the claims against it

 5 and prevailed on both a counterclaim and a motion for restitution. 2003-NMCA-032,

 6 ¶ 30. In this case, by contrast, both parties came away with significant awards, and

 7 neither party successfully defended against all claims.

 8        We are similarly unpersuaded that Plaintiff should be said to have prevailed on

 9 the “heart of the case,” as occurred in Mayeux, 2006-NMCA-028, ¶ 44. On the record

10 before us, we would have no basis for ascribing primacy to either Plaintiff’s claim or

11 Defendant’s counterclaims.

12        For the foregoing reasons, we conclude that the district court’s decision was not

13 contrary to logic and reason, and accordingly, not an abuse of discretion. We

14 therefore affirm.

15        IT IS SO ORDERED.

16        IT IS SO ORDERED.



17
18                                         MICHAEL D. BUSTAMANTE, Judge

                                              6
7
1 WE CONCUR:


2
3 CYNTHIA A. FRY, Chief Judge


4
5 LINDA M. VANZI, Judge




                                8